Exhibit 10.25

MASTER STUMPAGE AGREEMENT

Among

TIMBERLANDS II, LLC,

WELLS TRS HARVESTING OPERATIONS, LLC,

and

MEADWESTVACO COATED BOARD, INC.



--------------------------------------------------------------------------------

MASTER STUMPAGE AGREEMENT

This Master Stumpage Agreement is made as of October 9, 2007 (the “Effective
Date”) by and among Timberlands II, LLC, a Delaware limited liability company
(“Owner”), Wells TRS Harvesting Operations, LLC, a Delaware limited liability
company (“Buyer”), and MeadWestvaco Coated Board, Inc. a Delaware corporation
(“MeadWestvaco”).

Recitals

A. MeadWestvaco has owned the Timberlands to provide a significant and reliable
source of wood fiber products for the Mahrt Mill and Cottonton Mill. The
Timberlands provided Pine Pulpwood, Hardwood Pulpwood, Chip-n-saw and Pine
Sawlogs, all of which have been used in connection with the production of
paperboard and lumber products at the Mahrt Mill and the Cottonton Mill.

B. Pursuant to a Contribution Agreement dated as of October 9, 2007 Owner
acquired the Timberlands from MeadWestvaco.

C. Pursuant to a Purchase and Sale Agreement dated as of August 3, 2007 (as the
same may be amended, the “Purchase and Sale Agreement”), MWV SPE, LLC (“Wells”)
acquired all of the outstanding ownership interests in Owner from MeadWestvaco
(the “Timberlands Interests”).

D. In connection with Wells’ acquisition of the Timberlands Interests, in order
to assure MeadWestvaco a long-term source of supply of the Products in order to
meet its paperboard and lumber production requirements at the Mahrt Mill and the
Cottonton Mill, and to provide Supplier with a reliable consumer for the wood
products from the Timberlands, MeadWestvaco, MeadWestvaco Corporation and Buyer
have entered into a Fiber Supply Agreement (the “Supply Agreement”), of even
date herewith, pursuant to which Supplier has agreed to supply, and MeadWestvaco
has agreed to purchase on specified terms, the wood volumes described therein.

E. In order to permit Buyer to satisfy its obligations to MeadWestvaco to supply
the required wood volume under the Supply Agreement, Owner has agreed to make
timber on the Timberlands available for harvest by Buyer pursuant to the terms
of this Agreement, and to provide MeadWestvaco with certain rights in the event
Buyer does not satisfy its obligations to MeadWestvaco.

Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto agree as follows:

Agreement

1. Definitions. For the purposes of this Agreement the capitalized terms set
forth below shall have the meanings set forth after them:



--------------------------------------------------------------------------------

“Affiliate” of a Person means any other Person directly, or through one or more
other intermediaries indirectly, controlling, controlled by or under common
control with the first Person.

“Agreement” means this Master Stumpage Agreement.

“Assumed Volume” shall have the meaning set forth in Section 8.1(c).

“BMPs” means a state’s Best Management Practices.

“Buyer” shall have the meaning set forth in the preamble to this Agreement.

“Cutting Contract” shall have the meaning set forth in Section 2.5.

“Default” shall have the meaning set forth in Section 6.2.

“Dispute” means any dispute, controversy or claim arising out of or relating to
this Agreement.

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

“Event of Default” shall have the meaning set forth in Section 6.2.

“Force Majeure” shall have the meaning set forth in Section 5.1.

“Force Majeure Period” shall have the meaning set forth in Section 5.3.

“MeadWestvaco” shall have the meaning set forth in the preamble to this
Agreement.

“New Owner” shall have the meaning set forth in Section 8.1(c).

“Owner” shall have the meaning set forth in the preamble to this Agreement.

“Person” means any individual, sole proprietorship, trust, estate, executor,
legal representative, unincorporated association, institution, corporation,
company, partnership, limited liability company, limited liability partnership,
joint venture, government (whether national, federal, state, county, city,
municipal or otherwise, including, without limitation, any instrumentality,
division, agency, body or department thereof) or other entity.

“Products” means Qualifying Timber or Stumpage.

“Purchase and Sale Agreement” shall have the meaning set forth in the recitals
to this Agreement.



--------------------------------------------------------------------------------

“Purchaser Premium” means $0.10 per ton of Qualifying Timber purchased by
MeadWestvaco from Buyer under this Agreement.

“Qualifying Timber” means Pine Pulpwood, Hardwood Pulpwood, Chip-n-saw and Pine
Sawlogs delivered by Buyer for sale to MeadWestvaco as required by the Supply
Agreement.

“Stumpage” means the trees standing on the stump prior to harvest activities.

“Supply Agreement” shall have the meaning set forth in the recitals to this
Agreement.

“Supply Release Maximum” shall have the meaning set forth in Section 8.1(b).

“Sustainable Forest Practice Standards” shall mean practices substantially in
compliance with standards substantially similar to the Sustainable Forestry
Initiative™.

“Target Volumes” shall have the meaning set forth in Section 2.1.

“Term” shall mean the term of this Agreement as provided in Article VI.

“Timberlands” means the timberlands acquired by Owner from MeadWestvaco pursuant
to the Purchase and Sale Agreement.

“Tracts” shall have the meaning set forth in Section 2.4.

2. Supply and Purchase.

2.1 Agreement/Source of Wood. Owner agrees to supply and sell to Buyer, and
Buyer agrees to purchase from Owner, during the Term, on all of the terms and
conditions set forth in this Agreement, all Product volumes that Buyer requires
in order to satisfy its supply obligations to MeadWestvaco under the Supply
Agreement as in effect on the date hereof (the “Target Volumes”). A true and
correct copy of the Supply Agreement is attached hereto as Exhibit A.

2.2 No Exclusivity. Owner and Buyer agree that neither has exclusive rights or
obligations with respect to the other. Buyer may purchase wood in excess of the
Target Volumes from sources other than Owner, and Owner may sell wood products
from the Timberlands in excess of the Target Volumes to Persons other than
Buyer. Owner and Buyer may also by mutual agreement contract for the purchase
and sale of timber other than Qualifying Timber on terms that are identical to
or different from those applicable to Qualifying Timber sales under this
Agreement.

2.3 Designation of Harvest Tracts. During the Term of this Agreement, Owner
shall designate at least four months before the beginning of each calendar year
the



--------------------------------------------------------------------------------

portions of the Timberlands that Owner shall make available to Buyer for
harvesting during such succeeding calendar year.

2.4 Harvesting Schedule. Following the designation of the portion of Timberlands
(“Tracts”) to be harvested, Buyer shall provide a harvesting schedule to Owner
setting forth approximate start and completion dates relating to the harvesting
of timber within the designated Tracts. The Tracts will include tracts from
which MeadWestvaco will be permitted, pursuant to the terms of the Fiber Supply
Agreement, to harvest a minimum of 80,000 tons per calendar year of pine
pulpwood Stumpage to be converted into the form of in-woods chips and such
volumes of other Stumpage that occur on these same tracts. Buyer will provide a
copy of the harvest schedule to MeadWestvaco as soon as its is finalized.

2.5 Cutting Contracts. Prior to commencement of any harvesting operations on a
Tract designated for harvesting, Buyer and Owner shall enter into a cutting
contract for all timber scheduled to be harvested during that calendar quarter
which, at Owner’s option, shall be substantially in either the form attached
hereto as Exhibit B-1 or Exhibit B-2 (either a “Cutting Contract”).

2.6 Timber Roads. Owner shall construct, or cause to be constructed, at Owner’s
sole expense, haul roads necessary to provide Buyer and its agents with proper
access to Tracts on which harvesting operations are to be conducted.

2.7 Timber Harvesting. Buyer shall harvest (i.e., cut and remove) within 12
months (or such other period provided under a Cutting Contract) in accordance
with each Cutting Contract, all Qualifying Timber designated for cutting by
Owner in said Cutting Contract, subject to a Force Majeure event. Buyer shall
implement harvesting practices consistent with recommended BMPs on the
Timberlands established by the applicable state forestry commission in the state
where the Tract is located. Buyer shall comply with the guidelines applicable to
the operations of Buyer contemplated by this Agreement set forth in the
Sustainable Forestry Initiative Standard 2005-2009, or such other successor
standard to the extent commercially reasonable, and including providing third
party certification of same, or such other third party certification program as
is mutually approved in writing from time to time by Buyer and Owner. Buyer
hereby certifies that logging professionals which harvest Qualifying Timber
under this Agreement shall maintain third-party certification organization
standards from professional logger programs in their respective states. Owner
shall have the right to suspend all harvesting operations when the harvesting
site is abnormally wet and Owner determines that site damage will result from
continued operations, but, in the event of any such suspension, Buyer shall be
entitled to an extension of the time allotted under the relevant Cutting
Contract for its harvesting operations equal to the term of such suspension.

2.8 Title; Risk of Loss. Upon severance of any portion of the timber on a Tract
by Buyer or its logging contractors, risk of loss, title to, and ownership of
such timber shall pass to Buyer.



--------------------------------------------------------------------------------

2.9 Carbon Rights. Owner shall own all carbon rights associated with timber
growing on the Timberlands, including, but not limited to, long-term carbon
sequestration credits, renewable energy credits, and renewable portfolio
standards.

2.10 Site Care. Buyer shall repair all fences or structures damaged by its
harvesting operations and shall leave all roads, fire breaks, property lines,
lakes, streams and drainage ditches clear of logs, timber, limbs or other debris
and in at least as good overall condition as existed immediately before the
harvesting operations commenced. All oil drums, cans, bottles, cartons,
abandoned equipment and other debris resulting from Buyer’s operations shall be
removed from the Tracts upon completion of harvesting operations at Buyer’s
expense. If repairs are not made or debris is not removed and cleared within ten
(10) days after notice from Owner to Buyer, then Owner may undertake such repair
or removal for Buyer’s account, and Buyer shall be liable to Owner for any
expense incurred for such repair or removal. Buyer and its logging contractors
and other agents or invitees shall not bury any material underground nor
discharge, release or otherwise cause the Timberlands or any portion thereof to
be affected by hazardous wastes or substances.

2.11 Access Rights. Owner grants to Buyer the rights to ingress and egress over
the Timberlands that Owner possesses for the sole purpose of harvesting timber
that is the subject of a Cutting Contract with Owner. If Buyer finds such access
insufficient or prefers to enter upon lands other than the Timberlands, Buyer
shall be solely responsible for securing such additional access.

2.12 Unauthorized Cutting. Buyer shall pay Owner as damages an amount equal to
200% of the fair market value of any timber harvested or destroyed by Buyer or
its contractors that is outside a Tract designated for harvesting. For this
purpose, the fair market value of such timber shall be established based on the
Qualifying Timber prices then in effect under Section 3.1.

3. Prices and Payments.

3.1 Price and Payment.

(a) Qualifying Timber. The price to be paid by Buyer to Owner for Qualifying
Timber shall be the sum of:

(i) the Purchaser Premium; and



--------------------------------------------------------------------------------

(ii) the gross proceeds received from MeadWestvaco (or its successor) under the
Supply Agreement, multiplied by a fraction, the numerator of which is the
average TimberMart South Stumpage Price for the applicable region for the four
quarters immediately preceding the quarter for which the percentage is being
calculated, and the denominator of which is the average TimberMart South
Delivered Price for the applicable region for the four quarters immediately
preceding the quarter for which the percentage is being calculated. These
percentages shall be recalculated each quarter and shall be rolling four-quarter
averages. For the purpose of this subsection (ii), “applicable region” means
Alabama for Qualifying Timber harvested in Alabama and Georgia for Qualifying
Timber harvested in Georgia.

(b) Stumpage. The price to be paid by Buyer to Owner for Stumpage is 100% of the
amount paid to Buyer by MeadWestvaco for such timber under the Supply Agreement.

Buyer shall account weekly to Owner for all deliveries of Qualifying Timber, and
shall remit the consideration due Owner hereunder promptly upon receipt by Buyer
of sale proceeds from the Qualifying Timber and Stumpage timber.

3.2 Owner Audit. Owner shall have the right to inspect Buyer’s books and records
at any time to verify Buyer’s compliance with the provisions of this Section 3,
and Buyer agrees to cooperate fully with Owner to facilitate Owner’s
verification efforts.

4. Indemnity.

4.1 Indemnification by Owner. Owner shall defend, indemnify and hold Buyer
harmless from and against any and all claims, liabilities, costs or damages
(including without limitation reasonable attorneys’ fees and court costs through
all appeals) arising out of the breach by Owner of its obligations hereunder.

4.2 Indemnification by Buyer. Buyer shall defend, indemnify and hold Owner
harmless from and against any and all claims, liabilities, costs or damages
(including without limitation reasonable attorneys’ fees and court costs through
all appeals) arising out of (i) personal injury, death or property damage
resulting from Buyer’s harvesting operations on the Timberlands, the removal,
transport or delivery of wood products from the Timberlands, or the presence of
employees, agents or other invitees of Buyer on the Timberlands, and (ii) the
performance or non-performance by Buyer of its covenants and obligations
hereunder.

5. Force Majeure.

5.1 For the purposes of this Agreement, the term “Force Majeure” means any
cause, condition or event beyond Owner’s and/or Buyer’s reasonable control that
delays, prevents or accelerates either party’s performance of its obligations
hereunder, including war, acts of terrorism (which shall not include civil
demonstrations), acts of government, acts of public enemy, riots, lightning,
fires, explosions, storms, floods, infestation, power failures, other



--------------------------------------------------------------------------------

acts of God or nature, labor strikes or lockouts by employees, and other similar
events or circumstances; provided, however, that “Force Majeure” shall not
include (i) a party’s financial inability to perform or general business or
economic conditions (unless such inability is caused by a general suspension of
payments by banks in the United States), or (ii) an act, omission or
circumstance arising from the negligence or willful misconduct of the party
claiming that a Force Majeure event has occurred. The parties shall use
reasonable best efforts to mitigate the effects of the Force Majeure, and if the
cause of Force Majeure can be minimized or remedied, both parties shall use
reasonable best efforts to do so promptly.

5.2 Subject to the provisions of this Section 5.2 neither party shall be liable
hereunder for a delay in or failure of performance of its obligations hereunder
that is caused by Force Majeure. If Force Majeure results in a reduction, but
not a complete cessation, of MeadWestvaco’s operations in connection with the
Supply Agreement, Buyer shall use reasonable efforts not to reduce its purchases
of any Product from Owner. Notwithstanding anything contained in this Agreement
to the contrary, Force Majeure (other than a general suspension of payments by
banks in the United States) shall not excuse Buyer from its obligation to pay,
pursuant to the terms of this Agreement, Owner for any timber harvested by
Buyer.

5.3 The quantity of any Product otherwise required to be purchased or delivered
hereunder shall be reduced as a result of Force Majeure for the period during
which such Force Majeure is in effect and continuing (such period, the “Force
Majeure Period”), based on the respective quantity for each Calendar Year in
which such Force Majeure is in effect, prorated (if applicable) for the portion
of such year constituting all or part of such Force Majeure Period. If the Force
Majeure Period is less than 15 days, (i) Buyer shall be required to purchase the
volume of Products not purchased during the Force Majeure Period within the next
180 days following the end of the Force Majeure Period, and (ii) Owner shall be
required to make available the volume of Products not harvested during the Force
Majeure Period within the next 180 days following the end of the Force Majeure
Period. If the Force Majeure Period is more than 14 days, Buyer shall not be
required to purchase the volume of Products not purchased during the Force
Majeure Period, and Owner shall not be required to make available the volume of
Products not harvested during the Force Majeure Period. Notwithstanding anything
contained in this Agreement to the contrary, Owner shall have the right, but not
the obligation, to sell that quantity of the Product Buyer is unable to purchase
because of Force Majeure to any third-party purchaser or purchasers in the event
Force Majeure prevents Buyer from performing hereunder.

5.4 Force Majeure shall not relieve a party of its obligations or liability
hereunder unless such party shall give notice (including a reasonable
description of such Force Majeure) to the other party as soon as reasonably
possible and in any event within fifteen (15) days of the occurrence of such
Force Majeure. Upon request, the party whose obligations were suspended shall
provide the other party with a plan for remedying the effects of such Force
Majeure. The party prevented from performing by Force Majeure shall keep the
other party advised by written notice of all matters affecting such Force
Majeure, and the extent of the delay by reason thereof. Such party shall notify
the other party in writing of the termination of such Force Majeure within ten
(10) days after such termination.



--------------------------------------------------------------------------------

6. Term and Termination.

6.1 Term. This Agreement shall expire upon expiration of the Supply Agreement.

6.2 Termination for Cause. Subject to the provisions of Section 6.3, Owner may
terminate this Agreement upon written notice to Buyer if any one of the
following events (each, a “Default”) has occurred and is continuing on the tenth
(10th) day after receipt of notice of an intent to cancel by reason of such
Default (each, an “Event of Default”):

(a) Failure to make any payment required hereunder when due within ten business
days after written notice thereof; or

(b) Breach of any other term of this Agreement, which breach is not cured within
thirty (30) business days after written notice thereof.

6.3 MeadWestvaco Cure Rights. Owner acknowledges that Buyer has collaterally
assigned its rights under this Agreement to MeadWestvaco, and agrees that it
will, simultaneously with the sending of any Default notice under Section 6.2,
send a copy of such notice to MeadWestvaco. Should MeadWestvaco notify Owner of
its intention to cure said Default, MeadWestvaco shall be afforded an additional
ten (10) business days in which so to cure, and Owner shall not terminate this
Agreement on account of such Event of Default if MeadWestvaco timely cures
pursuant to this Section 6.3, provided, however, that if such Default cannot
reasonably be cured within such period, Owner shall not have the right to
terminate this Agreement so long as MeadWestvaco is diligently pursuing such
cure, and provided further that if such Default is not capable of cure and if
MeadWestvaco agrees, in writing, to assume Buyer’s obligations going forward
under this Agreement, Owner shall not have the right to terminate this
Agreement. MeadWestvaco is an express beneficiary of the rights set forth in
this Section 6.3.

6.4 Direct Agreement with MeadWestvaco. Notwithstanding any other provisions of
this Agreement, Buyer shall not terminate this Agreement or any rights hereunder
without the prior written consent of MeadWestvaco. In the event this Agreement
is terminated by either Owner or Buyer, including a rejection by Buyer of this
Agreement in bankruptcy or similar proceedings, and provided MeadWestvaco is not
in Default, Owner agrees to enter into an agreement with MeadWestvaco, either
directly or at Owner’s option through an intermediary, with rights and
obligations similar to Buyer hereunder, such that MeadWestvaco’s supply of
Product shall continue as contemplated by the Supply Agreement.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to the
conflicts of laws or choice of law provisions thereof.



--------------------------------------------------------------------------------

8. Assignment. This Agreement shall inure to the benefit of and burden the
Timberlands and shall be binding upon and inure to the benefit of the parties
named herein and their respective successors and permitted assigns.

8.1 Assignment by Owner.

Except as provided in this Section 8.1, this Agreement may not be assigned by
Owner in whole or in part. Notwithstanding the foregoing, at any time during the
Term, Owner may assign this Agreement upon prior written notice to MeadWestvaco,
to:

(a) (i) (I) any Person that is and at all times remains an affiliate of Owner,
and

(II) assumes all liabilities and obligations of Owner under this Agreement
pursuant to an instrument in form and substance reasonably satisfactory to
MeadWestvaco. No such assignment or assumption pursuant to the preceding
sentence shall in any way affect the liabilities or obligations of Owner under
this Agreement, and in the event of any such assignment or assumption, Owner
shall remain fully liable for its liabilities and obligations under this
Agreement; or

(ii) to any lender or lenders as security for obligations to such lender or
lenders in respect to financing arrangements of Owner or any Affiliate thereof,
excluding Purchaser, LLC (as defined in the Purchase and Sale Agreement), with
such lender or lenders.

(b) Prior to September 1 of each calendar year during the Term, Owner shall
deliver to MeadWestvaco an estimate of the total number of acres of the
Timberlands to be owned or leased by Owner as of January 1 of the following
year. Owner agrees (i) that it shall not sell fee or leasehold interests in the
next calendar year in the aggregate amount of more than 10% of the acres
estimated to be owned or leased as of January 1 of that year and, furthermore,
(ii) that it shall not sell fee or leasehold interests over the Term of this
Agreement in the aggregate amount of more than 60,000 acres without
MeadWestvaco’s consent which shall not be unreasonably withheld upon Owner’s
demonstration of its ability to supply Buyer with wood volumes sufficient to
meet its obligations under the Supply Agreement (such restrictions,
collectively, the “Supply Release Maximum”). It is the intent of the parties
that this Agreement should run with the land up to termination of this Agreement
in accordance with Article VI. Any party may record a Memorandum of Agreement,
provided that such Memorandum of Agreement is limited to the following
information: (a) notice of the existence of this Agreement and such other
agreements as disclosed herein, (b) identification of the parties as to this
Agreement, (c) identification of the real property subject to this Agreement,
and (d) identification of the time period of this Agreement.

(c) In addition to the sales permitted to be made by Owner free and clear of
this Agreement pursuant to Section 8.1(b) and subject to this Agreement pursuant
to Section 8.1(d), Owner may sell the Timberlands subject to this Agreement, in
tracts with a minimum size of at least 50,000 acres, provided that (i) Owner
retains all liabilities and



--------------------------------------------------------------------------------

obligations under this Agreement, (ii) the purchaser of said portion of the
Timberlands (“New Owner”) assumes the liability of Owner under this Agreement,
(iii) MeadWestvaco enters into a supply contract with the New Owner, such
contract providing that New Owner assumes the obligation to supply a portion of
the Product volumes to be supplied hereunder, said portion of the Product
volumes (“Assumed Volume”) to be agreed to by Owner and said New Owner, subject
to MeadWestvaco’s consent to such volume allocation, and that New Owner shall be
responsible for supplying the Assumed Volume, and further providing MeadWestvaco
with the right to enter upon the Timberlands to enforce the terms of the supply
agreement, and (iv) the deed conveying title to the Timberlands to be sold
contains reasonable restrictions on the New Owner regarding timber cutting in a
manner consistent with this Agreement. If the New Owner is permitted to sell any
portion of the Timberlands free and clear of the supply agreement, any such
portion which may be sold will reduce the Supply Release Maximum otherwise
available in Section 8.1(b).

(d) In addition to the sales permitted to be made by Owner free and clear of
this Agreement pursuant to Section 8.1(b) and subject to this Agreement pursuant
to Section 8.1(c), Owner may sell portions of the Timberlands subject to this
Agreement, provided that (i) Owner retains all liabilities and obligations under
this Agreement, (ii) Owner owns other property from which the Target Volumes
that otherwise would be harvested from the sold portion of the Timberlands can
be supplied, and (iii) MeadWestvaco approves the sale.

8.2 Assignment by Buyer. Except as provided in this Section 8.2, this Agreement
may not be assigned by Buyer in whole or in part. Notwithstanding the foregoing,
at any time during the Term, Buyer may assign this Agreement (a) to MeadWestvaco
as security for obligations of Buyer to MeadWestvaco under the Supply Agreement,
or (b) upon prior written notice to Owner and MeadWestvaco, to any Person that
(1)(i) is and at all times remains an Affiliate of Buyer, or (ii) merges or
consolidates with or into Buyer, or (iii) acquires all or substantially all of
the assets or equity ownership of Buyer, and (2) which assumes all liabilities
and obligations of Buyer under this Agreement pursuant to an instrument in form
and substance reasonably satisfactory to Buyer and MeadWestvaco.

8.3 Assignment by MeadWestvaco. Except as provided in this Section 8.3, this
Agreement may not be assigned by MeadWestvaco in whole or in part.
Notwithstanding the foregoing, at any time during the Term, MeadWestvaco may
assign this Agreement upon prior written notice to Buyer and Owner, to any
Person (x) that is and at all times remains an affiliate of MeadWestvaco’s
Parent Person, or that merges or consolidates with or into MeadWestvaco, or that
acquires all or substantially all of the assets of Mahrt Mill as to provisions
of this Agreement applicable to Mahrt Mill, or that acquires all or
substantially all of the assets of Cottonton Mill as to provisions of this
Agreement applicable to Cottonton Mill, and (y) that assumes all liabilities and
obligations of MeadWestvaco under this Agreement, or in the case of acquisition
of all or substantially all of the assets of Mahrt Mill or Cottonton Mill, such
liabilities and obligations under the provisions of this Agreement pertaining to
Mahrt Mill or Cottonton Mill, as applicable, pursuant to an instrument in form
and substance reasonably satisfactory to Supplier. The term “Parent Person”
means any Person that is the owner of all the issued and outstanding capital
stock of MeadWestvaco.



--------------------------------------------------------------------------------

9. Headings. The headings contained in this Agreement are for convenience only
and should not be construed to limit or expand any terms otherwise provided.

10. Notices. Any notice given pursuant to this Agreement shall be given in
writing and delivered in person by overnight courier (Fed-Ex, UPS or DHL) or by
facsimile addressed as follows:

 

If to MeadWestvaco:

 

Corporate Secretary

 

MeadWestvaco Corporation

11013 West Broad Street

Glen Allen, Virginia 23060

 

With a copy to, if by courier:

MeadWestvaco Corporation

Plant Manager, Mahrt Mill

Highway 165 South

Cottonton, Alabama 36851

 

With a copy to, if by US Post Office:

MeadWestvaco Corporation

Plant Manager, Mahrt Mill

P.O. Box 520

 

Phenix City, Alabama 36868

If to Buyer:

 

Wells TRS Harvesting Operations, LLC

 

c/o Wells Real Estate Funds

6200 The Corners Parkway

Norcross, Georgia 30092

Tel.: (770) 243-8249

Fax: (770) 243-8286

If to Owner:

 

Timberlands President

 

Wells Real Estate Funds

6200 The Corners Parkway

Norcross, Georgia 30092

Tel.: (770) 243-8249

Fax: (770) 243-8286

 

With a copy to:

 

Powell Goldstein LLP

 

One Atlantic Center

 

1201 West Peachtree Street, 14th Floor

 

Atlanta, Georgia 30309



--------------------------------------------------------------------------------

 

Attn.: C. Glenn Dunaway, Esq.

Tel.: (404) 572-4545

Fax: (404) 572-6999

Such notices, if delivered by overnight courier service shall be deemed given at
the time of delivery; and if sent by facsimile, shall be deemed given on the day
on which such facsimile was sent, provided that a copy is also sent by overnight
courier for delivery the following day.

11. Partial Illegality. If any provision, or part of a provision, of this
Agreement is held to be invalid or unenforceable under any applicable law, then
the parties shall use all commercially reasonable efforts to replace the invalid
or unenforceable provision by a provision that, to the extent permitted by
applicable law, achieves the purposes intended under the original provision and
to allow the parties to have the intended benefit of their bargain. If it cannot
be so reformed, it shall be omitted. The balance of this Agreement shall remain
valid and unchanged and in full force and effect.

12. Waiver of Compliance. Any delay or omission on the part of either party to
this Agreement in requiring performance by the other party hereunder or in
exercising any right hereunder shall not operate as a waiver of any provision of
this Agreement or of any right or rights hereunder. Further, any failure by
either party to enforce at any time any term or condition under this Agreement
shall not be considered a waiver of that party’s right thereafter to enforce
each and every term and condition of this Agreement.

13. Amendments and Waivers. This Agreement may not be terminated, amended,
supplemented, waived or modified orally, but only by a document in writing
signed by Owner and Buyer; provided, however, no amendment of Sections 6.3, 6.4,
8.1, 8.2, 8.3, 19, 22 or this Section 13 shall be effective unless consented to
in writing by MeadWestvaco. No waiver by any party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence.

14. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same document. All signatures need not be on the same counterpart.

15. Estoppel Certificates. Either party shall, at no cost to the requesting
party, from time to time, upon twenty (20) days’ prior request by the other
party, execute, acknowledge and deliver to the requesting party a certificate
signed by an officer of the certifying party stating that this Agreement is
unmodified and in full force and effect (or, if there have been modifications,
that this Agreement is in full force and effect as modified, and setting forth
such modifications) and the dates through which payments have been made, and
either stating that to the knowledge of the signer of such certificate no
default exists under this Agreement or specifying each such Default to which the
signer has knowledge.



--------------------------------------------------------------------------------

16. Submission To Jurisdiction. Without limiting the parties’ agreement to
submit any and all disputes to mediation and arbitration as herein provided, if,
notwithstanding said section, any party shall have the right to seek recourse to
a court with respect to any dispute arising out of or related to this Agreement
or the transactions contained in or contemplated by this Agreement, whether in
tort or contract or at law or in equity, then any action or proceeding in
respect of any such dispute shall be brought exclusively in any United States
district court located in the State of Georgia or the state courts of the State
of Georgia (the “chosen courts”) and with respect to any such action each party
(i) irrevocably submits to the exclusive jurisdiction of the chosen courts for
such purposes, (ii) waives any objection to laying venue in any such action or
proceeding in the chosen courts, (iii) waives any objection that the chosen
courts are an inconvenient forum or do not have jurisdiction over any party
hereto, and (iv) agrees that service of process upon such party in any such
action or proceeding shall be effective if notice is given in accordance with
Section 10 of this Agreement. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner provided by law or at equity. Each party
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Owner irrevocably designates Corporation
Trust Company as its agent and attorney-in-fact for the acceptance of service of
process in Delaware and making an appearance on its behalf in any such claim or
proceeding and taking all such acts as may be necessary or appropriate in order
to confer jurisdiction over it upon the chosen courts and the Owner stipulates
that such consent and appointment is irrevocable and coupled with an interest.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
PROCEEDING RELATING TO THIS AGREEMENT.

17. Prevailing Party. If either party brings any proceeding for the judicial or
other interpretation, enforcement, termination, cancellation or rescission of
this Agreement, or for damages for the breach thereof, the prevailing party in
any such proceeding or appeal thereon shall be entitled to its reasonable
attorneys’ fees and court and other reasonable costs incurred, to be paid by the
losing party as fixed by the court in the same or a separate proceeding, and
whether or not such proceeding is pursued to decision or judgment.

18. Entire Agreement. This Agreement and the Supply Agreement constitutes the
entire agreement and understanding among the parties with respect to the subject
matter hereof and merges all prior discussions and negotiations between the
parties. None of the parties shall be bound by any conditions, definitions,
representations, or warranties with respect to the subject matter of this
Agreement other than as expressly set forth above.

19. MeadWestvaco’s Exercise of Remedy. In the event MeadWestvaco exercises its
remedy under Section 7.2(c) of the Supply Agreement, including the right to
enter upon the Timberlands (either with its own employees or using an
independent contractor or contractors), and perform or cause to be performed any
of the duties of Buyer under this Agreement, the provisions of this Section 19
shall apply.

19.1 Cutting Contract. MeadWestvaco shall not be bound by the terms of any
existing Cutting Contract that may be in effect between Owner and Buyer, but
shall enter into a Cutting Contract with Owner, which Cutting Contract shall
designate the Qualifying Timber to



--------------------------------------------------------------------------------

be harvested and the Tracts on which the timber is located. Notwithstanding
Section 3.1, the price payable to Owner for the Qualifying Timber harvested by
MeadWestvaco shall be the amount provided under Article IV 4 of the Supply
Agreement that would otherwise be paid to Buyer.

19.2 Designation of Tracts. In the event that Tracts previously designated for
harvest pursuant to Section 2.3 cannot be economically feasibly harvested by
MeadWestvaco, Owner and MeadWestvaco shall negotiate in good faith the
designation of new Tracts to be harvested by MeadWestvaco. Such negotiations
shall take into account the location of the Tracts, logging efficiency concerns
and Owner’s overall management plan.

19.3 Treatment of Other Timber. Owner and MeadWestvaco shall coordinate any
harvesting performed pursuant to this Section 19 so that Owner may arrange for
the harvest and sale of timber other than Qualifying Timber on any Tracts
harvested by the employees or independent contractors of MeadWestvaco.

20. Maintenance of Timberlands. Owner shall conduct forest management activities
in a manner that meets the minimum requirements for compliance with the BMPs and
Sustainable Forestry Initiative Standard 2005-2009, or such other successor
standard to the extent commercially reasonable, and including providing third
party certification of same, or such other third party certification program as
is mutually approved in writing from time to time by MeadWestvaco and Owner.
Owner hereby certifies that logging professionals which harvest Qualifying
Timber under this Agreement shall maintain third party certification
organization standards from professional logger programs in their respective
states.

21. Third-Party Beneficiaries. This Agreement is intended to be solely for the
benefit of the parties hereto and their permitted assigns and is not intended to
and shall not confer any rights or benefits on any third party not a signatory
hereto.

22. Insurance. In the event that Buyer retains any third-party contractor to
conduct harvesting operations on the Timberlands, said third-party contractor
shall, before conducting any operations, obtain and maintain the following types
of insurance, in addition to any other insurance required by law: (a) Worker’s
Compensation and Employer’s Liability Insurance fully covering all operations;
(b) Comprehensive Vehicle Liability Insurance, including owned, hired and
non-owned vehicles, with limits of not less than $1,000,000 single occurrence
and $1,000,000 cumulative bodily injury liability; and (c) Comprehensive or
Commercial General Liability Insurance, including all contractual liability
hereunder, with limits of not less than $1,000,000 single occurrence and
$2,000,000 cumulative bodily injury liability. Prior to the beginning of any
harvesting operations hereunder, evidence of all such insurance shall be
furnished to Owner, and such insurance shall provide for at least thirty
(30) days’ prior notice to Owner of cancellation of such insurance policies. All
such insurance policies shall name Owner as an additional insured.

23. Construction and Enforcement. In construing and enforcing this Agreement,
the following rules shall be followed:



--------------------------------------------------------------------------------

23.1 Control of Drafting. Each provision of this Agreement shall be construed
simply according to its fair meaning and not strictly for or against any party
to this Agreement. No consideration shall be given to the fact or presumption
that any party to this Agreement had a greater or lesser hand in drafting this
Agreement.

23.2 Captions. Except for the boldfaced defined terms used in Section 1, in
construing and enforcing this Agreement, no consideration shall be given to the
captions of the articles, sections, subsections, and clauses of this Agreement,
which are inserted for convenience in organizing and locating the provisions of
this Agreement, not as an aid in its construction.

23.3 Plural and Singular Forms. Plural words shall be understood to include
their singular forms and vice versa.

23.4 Including. The word “include” and its syntactical forms mean “include, but
are not limited to,” and corresponding syntactical forms. The principle of
ejusdem generis shall not be used to limit the scope of the category of things
illustrated by the items mentioned in a clause introduced by the word
“including.”

23.5 Examples. This Agreement uses examples as illustrations, but the examples
should not be used to limit the scope of the matter they illustrate.

23.6 Definitions. A defined term has its defined meaning throughout this
Agreement, regardless of where in this Agreement the term is defined.

23.7 Internal Cross-References. Except as otherwise provided in this Agreement,
a reference to an Article, Section, or clause means an article, section, or
clause of this Agreement and may be understood to mean, for example, “Section
5.1 of this Agreement” or “Section 5.1 hereof.” The term “Section” is used
variously to identify entire Sections (as in “Section 3.1”), subsections (as in
“Section 3.1(b)”), and clauses (as in “Section 3.1(b)(i)”).

(signatures on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Owner, Buyer and MeadWestvaco have each caused this
Agreement to be executed by their duly authorized officers, each as of the date
first above written.

 

TIMBERLANDS II, LLC

By:

 

/s/ James H. Hill

 

James H. Hill, Manager

WELLS TRS HARVESTING OPERATIONS, LLC

By:

 

Forest Resource Consultants, Inc.

Its:

 

Manager

By:

 

/s/ David Foil

 

David Foil, President

MEADWESTVACO COATED BOARD, INC.

By:

 

/s/ James H. Hill

 

James H. Hill, Vice President - Forestry

Master Stumpage Agreement Signature Page



--------------------------------------------------------------------------------

Exhibit A

Supply Agreement

 

A-1



--------------------------------------------------------------------------------

Exhibit B-1

Cutting Agreement

(Disposal with a Retained Economic Interest)

This CUTTING CONTRACT (this “Cutting Contract”) is dated as of
                     and is made by and between Timberlands II, LLC, a Delaware
limited liability company (“Seller”), and Wells TRS Harvesting Operations, LLC,
a Delaware limited liability company (“Buyer”).

Recitals

A. On [date of closing under Purchase and Sale Agreement], Seller and Buyer
entered into a Master Stumpage Agreement calling for the parties to enter into a
Cutting Contract during each calendar quarter of the term of the Master Stumpage
Agreement, and providing substantially all of the terms of the Cutting Contract
except for the designation of Tracts to be cut under the Cutting Contract.

B. The parties wish by this Cutting Contract to designate the Tracts on which
Qualifying Timber is to be cut by Buyer during the term of this Cutting
Contract.

Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto agree as follows:

Agreement

1. Incorporation of Master Stumpage Agreement. The Master Stumpage Agreement
between Buyer and Seller, dated [date of closing under Purchase and Sale
Agreement], is incorporated herein by reference and made a part hereof. All
terms used in this Cutting Contract are as defined in the Master Stumpage
Agreement, and all provisions of the Master Stumpage Agreement are provisions of
this Cutting Contract. In the event of any express conflict between this Cutting
Contract and the terms of the Master Stumpage Agreement, the terms of this
Cutting Contract shall control.

2. Designation of Timber. Seller hereby grants to Buyer the right to sever and
remove, and Seller is hereby obligated to sever and remove, during the term of
this Cutting Contract, all Qualifying Timber located on the Tracts (the
“Timber”) described on Exhibit A.

3. Price and Payment Terms. The price to be paid by Buyer to Seller for the
harvested Timber is the price provided under Section 3.1 of the Master Stumpage
Agreement applicable to such Timber, as such price is adjusted from time to
time. Buyer agrees to make payments to Seller at the time and in the manner
provided in Section 3.1 of the Master Stumpage Agreement.

 

B2-1



--------------------------------------------------------------------------------

4. Term. The term of this Cutting Contract begins on                      and
ends on                     .

5. Failure to Harvest Timber. If Buyer fails or refuses to cut and remove all of
the Timber within the term specified in Section 4 (as the same may be extended
by Section 2.7 of the Master Stumpage Agreement), Buyer shall pay to Seller a
sum of money equal to thirty percent (30%) of the Base Price of the unharvested
Timber. The volume of the unharvested Timber by species and products shall be
determined by timber cruise performed by Seller or Seller’s agent. The amount so
determined to be due from Buyer shall be due immediately. Buyer shall pay any
amounts due hereunder promptly upon demand by Seller. It is expressly covenanted
and agreed that the amount required to be paid by Buyer to Seller under this
Section 5 is a reasonable estimate of the probable damages to be suffered by
Seller as a result of the failure by Buyer to cut and remove any of the Timber,
and it shall not be construed as or be held to be in the nature of a penalty.

6. Relationship of Parties. Buyer acknowledges that it is purchasing the Timber
for its own account. Nothing in this Cutting Contract shall be deemed to
establish Buyer as an agent, partner, joint venturer, or independent contractor
of Seller, and Buyer shall not hold itself out to any third party as having any
such relationship with Seller.

7. Warranty. Seller warrants that it owns title to the Tracts, free and clear of
all liens, claims or encumbrances (“Title Exceptions”), except such Title
Exceptions as do not materially interfere with the harvesting of Timber on the
Tracts. Seller disclaims all other warranties in respect of the Tracts and the
Timber, including but not limited to any warranties as to acreage, timber
volume, timber species or timber age.

8. Taxes. Buyer shall pay any and all documentary stamp taxes, excise taxes and
other taxes, fees and costs, if any, relating to this Cutting Contract and the
transaction described herein.

9. Disposal with a Retained Economic Interest. This Cutting Contract is intended
to constitute a disposal of timber with a retained economic interest within the
meaning of Section 631(b) of the Internal Revenue Code of 1986, as amended, and
its provisions are to be interpreted accordingly.

10. Entire Agreement. This Cutting Contract and the Master Stumpage Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersedes and extinguishes any and all prior offers or
agreements regarding the subject matter hereof, oral or written.

 

B1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have each caused this Cutting Contract to
be executed by their duly authorized officers, each as of the date first above
written.

 

   

SELLER:

Date of execution

   

 

 

   

By:

  

 

      

Title:

   

BUYER:

Date of execution

   

 

 

   

By:

  

 

      

Title:

 

B1-3



--------------------------------------------------------------------------------

Exhibit A

Tracts

 

B1-4



--------------------------------------------------------------------------------

Exhibit B-2

Cutting Agreement

(Take or Pay)

This CUTTING CONTRACT (this “Cutting Contract”) is dated as of
                     and is made by and between Timberlands II, LLC, a Delaware
limited liability company (“Seller”), and Wells TRS Harvesting Operations, LLC,
a Delaware limited liability company (“Buyer”).

Recitals

A. On [date of closing under Purchase and Sale Agreement], Seller and Buyer
entered into a Master Stumpage Agreement calling for the parties to enter into a
Cutting Contract during each calendar quarter of the term of the Master Stumpage
Agreement, and providing substantially all of the terms of the Cutting Contracts
except for the designation of Tracts to be cut under the Cutting Contract.

B. The parties wish by this contract to designate the Tracts on which Qualifying
Timber is to be cut by Buyer during the term of this Cutting Contract.

Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto agree as follows:

Agreement

1. Incorporation of Master Stumpage Agreement. The Master Stumpage Agreement
between Buyer and Seller, dated [date of closing under Purchase and Sale
Agreement], is incorporated herein by reference and made a part hereof. All
terms used in this Cutting Contract are as defined in the Master Stumpage
Agreement, and all provisions of the Master Stumpage Agreement are provisions of
this Cutting Contract. In the event of any express conflict between this Cutting
Contract and the terms of the Master Stumpage Agreement, the terms of this
Cutting Contract shall control.

2. Designation of Timber. Seller hereby grants to Buyer the right to sever and
remove, and Seller is hereby obligated to sever and remove, during the term of
this Cutting Contract, all Qualifying Timber located on the Tracts (the
“Timber”) described on Exhibit A.

3. Price and Payment Terms. The price to be paid by Buyer to Seller for the
harvested Timber is the price provided under Section 3.1 of the Master Stumpage
Agreement applicable to such Timber, as such price is adjusted from time to
time. Buyer agrees to make payments to Seller at the time and in the manner
provided in Section 3.1 of the Master Stumpage Agreement.

 

B2-1



--------------------------------------------------------------------------------

4. Term. The term of this Cutting Contract begins on                      and
ends on                     .

5. Failure to Harvest Timber. If Buyer fails or refuses to cut and remove all of
the Timber within the term specified in Section 4 (as the same may be extended
by Section 2.7 of the Master Stumpage Agreement), Buyer shall pay to Seller a
sum of money equal to one hundred percent (100%) of the Base Price of the
unharvested Timber. The volume of the unharvested Timber by species and products
shall be determined by timber cruise performed by Seller or Seller’s agent. The
amount so determined to be due from Buyer shall be due immediately. Buyer shall
pay any amounts due hereunder promptly upon demand by Seller. It is expressly
covenanted and agreed that the amount required to be paid by Buyer to Seller
under this Section 5 is a reasonable estimate of the probable damages to be
suffered by Seller as a result of the failure by Buyer to cut and remove any of
the Timber, and it shall not be construed as or be held to be in the nature of a
penalty.

6. Relationship of Parties. Buyer acknowledges that it is purchasing the Timber
for its own account. Nothing in this Cutting Contract shall be deemed to
establish Buyer as an agent, partner, joint venturer, or independent contractor
of Seller, and Buyer shall not hold itself out to any third party as having any
such relationship with Seller.

7. Warranty. Seller warrants that it owns title to the Tracts, free and clear of
all liens, claims or encumbrances (“Title Exceptions”), except such Title
Exceptions as do not materially interfere with the harvesting of Timber on the
Tracts. Seller disclaims all other warranties in respect of the Tracts and the
Timber, including but not limited to any warranties as to acreage, timber
volume, timber species or timber age.

8. Taxes. Buyer shall pay any and all documentary stamp taxes, excise taxes and
other taxes, fees and costs, if any, relating to this Cutting Contract and the
transaction described herein.

9. Entire Agreement. This Agreement and the Master Stumpage Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersedes and extinguishes any and all prior offers or agreements regarding
the subject matter hereof, oral or written.

 

B2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have each caused this Cutting Contract to
be executed by their duly authorized officers, each as of the date first above
written.

 

   

SELLER:

Date of execution

   

 

 

   

By:

 

 

     

Title:

   

BUYER:

Date of execution

   

 

 

   

By:

 

 

     

Title:

 

B2-3



--------------------------------------------------------------------------------

Exhibit A

Tracts

 

B2-4